           Case 3:18-cv-05735-RBL-TLF Document 53 Filed 08/31/20 Page 1 of 1



 1                                                   HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        DAVID ALLAN HOLMES,                           CASE NO. C18-5735RBL-TLF
 9
                              Plaintiff,              ORDER ADOPTING R&R
10             v.

11      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS,
12
                              Defendant.
13
            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
14
     Recommendation [Dkt. # 50], recommending that the Court Grant in part and Deny in part
15
     Defendants’ Motion for Summary Judgment [Dkt. # 34]. Defendants have objected [Dkt. # 51].
16
            (1) The Report and Recommendation is ADOPTED.
17
            (2) Defendants’ Motion for Summary Judgment is GRANTED IN PART and DENIED
18
            IN PART, as described in the Report and Recommendation.
19
            IT IS SO ORDERED.
20
            Dated this 31st day of August, 2020.
21

22

23
                                                      A
                                                      Ronald B. Leighton
                                                      United States District Judge
24


     ORDER ADOPTING R&R - 1
